DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamanaka et al. (US 2017/0114901).
 	Regarding claims 1 and 5, Yamanaka et al. discloses a sealing apparatus for sealing an annular gap between a shaft 61 and a hole into which the shaft is to be inserted, the sealing apparatus 1 comprising: a sealing apparatus body to be fitted into the hole; and a slinger 11 to be attached to the shaft, wherein the sealing apparatus body includes a reinforcing ring 22 annular around an axis line, and an elastic body portion 31 which is formed with an elastic body attached to the reinforcing ring and which is annular around the axis line, the slinger includes a flange portion 13 which is a portion extending toward an outer periphery side and annular around the axis line, the elastic body portion includes an end-face lip 24 which is a lip extending toward one side in the axis line direction, contacting the flange portion from another side in the axis line direction, and annular around the axis line, at least one groove 15 is formed on the other side of the flange portion of the slinger, a plurality of projections 34 are formed side by side in a circumferential direction on a surface on an inner periphery side of the end-face lip, and the projections extend in a spiral manner in a rotation direction of the shaft from the other side toward the one side, and are formed on an inner periphery side of a slinger contact portion which is a portion where the end-face lip contacts the slinger at the end-face lip.
 	Regarding claim 2, Yamanaka et al. discloses wherein the projections 34 are formed at intervals from the slinger contact portion at the end-face lip 24. 	Regarding claim 3, Yamanaka et al. discloses wherein the projections 34 are formed at intervals from the slinger contact portion so as to reach a pumping region from a circular current region in the sealing apparatus..

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. in view of Yamaguchi et al. (JP 2005147356).
 	Regarding claim 8, Yamanaka et al. discloses the invention as claimed above but fails to explicitly disclose where the projections are formed while being wholly curved in a convex shape from an inner periphery side toward an outer periphery side of the end-face lip.  Yamaguchi et al., a sealing apparatus Fig. 2 discloses the use of projections 27 formed wholly curved in a convex shape from an inner periphery side toward an outer periphery side of the end-face lip 9.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shape of the .

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-31 are allowed.

Response to Arguments
Applicant's arguments filed 8/10/21 have been fully considered but they are not persuasive. Applicant argues that the Yamanaka reference does teach or suggest providing a sealing apparatus that includes a groove on the slinger and a plurality of projections on the end face lip.  This is not persuasive since the Yamanaka reference discloses that the slinger 11 is structured such as to prevent a sealed fluid from leaking to a machine external space, Yamanaka further discloses that the structure for preventing fluid from leaking is thread grooves.  (Also, see Para. 0014) 






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/EUGENE G BYRD/Primary Examiner, Art Unit 3675